DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-6, 8, 10-14, 17-22,24,26-30,33-38,40,42-46, and 49-51 in the reply filed on 08/05/22 is acknowledged.
Claims 7, 23, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 20, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 20, and 36 claim a lid.  However, a top wall has been claimed previously.  How can there be both a lid and a top wall?  The examiner will assume that the intent was for the top wall to further comprise a lid.  An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16, 17-22, 26-38, and 42-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry (GB 369241) in view of Korman et al. (U.S. 20090077920).
In re Claims 1, 10, 17, 26, 33, and 42 Berry teaches building block/system with multiple blocks where each block has a rigid housing (a2,a3) defining a chamber, the housing comprising at least a top wall and an opposing bottom wall; and composite/plant fibers (c) contained within the chamber.  (Figure 6; Page 1, Lines 19-25)
Berry does not teach through-hole extends from the top wall to the bottom wall, the through-hole adapted to align with a corresponding through-hole in an adjacent building block and to receive a reinforcing rod.
Korman teaches multiple building blocks (10) with cylindrical through-holes (32) that extend from the top wall to the bottom wall, the through-hole adapted to align with a corresponding through-hole in an adjacent building block and receives a reinforcing rod.  (Paragraph 0061Figures 1-2)
It would be obvious to on of ordinary skill in the art at the time of filling of the invention to incorporate the through holes taught by Korman into Berry.  These blocks allow for the vertical stacking and alignment of multiple blocks into a wall as well as the placement of reinforcing bars to hold them in place.
In re Claims 2, 18, and 34, Berry modified by Korman has been previously discussed.  Korman also teaches that plant fibers such as straw rice, grasses, and various cereal crops can be used in manufacturing building blocks.  (Paragraph 0053)
In re Claim 3, 19, and 35, Berry modified by Korman has been previously discussed.  Figure 6 of Berry shows a cross section housing (a2,a3) with four wall in a rectangular shape.  Since this is a crossection view, I would be obvious to have two additional wall facing out of and into the page.  In addition, Korman teaches a rectangular block (10) with 6 exterior sides (12,13,14,16).  The denser exterior portion (34) could be considered a housing.  (Figures 1-2)
In re Claim 4, 20, and 36. Berry modified by Korman has been previously discussed.  Berry teaches a housing with a lid (a3) that is selectively sealable to seal the plant fibers within the chamber.
In re Claim 5, 6, 21, 22, 37, and 38, Berry modified by Korman has been previously discussed.  Korman teaches wherein the top wall has one or more projections (210) adapted to interlock with one or more corresponding indentations on a bottom wall of one or more adjacent building blocks; and wherein the bottom wall has one or more indentations (210) adapted to interlock with one or more corresponding projections on a top wall of one or more adjacent building blocks.  
Alternatively, the top wall could be said to have recesses/indentations on either side ot the projections (210).  The bottom wall has projections on either side of recesses (210).  These recesses and projections would also interlock with those on the top and bottom walls of adjacent blocks.
In re Claims 11-14, 27-30, and 43-46, Berry modified by Korman has been previously discussed.  Korman teaches that the long and short sides of blocks (10) have holes/conduits (214) for running wires, cables, and pipes.  (Figure 1D, Paragraph 0085)  Figure 1D shows that the holes are at the middle of the long and short sides indicating that this holes/conduits would intersect with one another.  The examiner notes that while the holes are only shown in the facing sides, for pipes and wires to extend throughout a wall, they would need to extend from brick to brick.  Therefore, there would be first and second conduits that would need to extend from the first to the second and the third to the fourth side walls respectfully.  The examiner notes that while Korman does not shown a third conduit extending from the top to the bottom side, it could be taken as a general teaching of having conduits that extend from one side of a block to the other.  This teaching could be readily applied to the top and bottom sides of the Berry building block as well.  Wires and cables that extend in a vertical direction could be accommodated by a vertical conduit extending from the top to the bottom.  Finally, as was noted, Figure 1 D, appears to shown conduits (214) in short side walls place at the same level (the middle) as other conduits (214) in the long side walls.  Therefore, as the conduits extend through the block the wire/pipes would intersect.  Appling the general teaching of intersecting holes/conduits to the top and bottom walls of the berry block would result in continuous first, second, and third conduits that intersect each other.  These intersections would further be obvious as they would allow pipes of wiring to extend horizontally and then turn vertically to supply power and water at locations higher up in the structure.
In re Claims 15, 16, 31, 32, 47 and 48, Berry modified by Korman has been previously discussed.  Korman teaches a first slot (213) defined on the first side wall and adapted to abut a corresponding first slot defined on a wall of an adjacent building block to together define a first conduit between the building block and the adjacent building block.  Korman teaches a second slot (213) defined on the first side wall, the second slot perpendicular to and intersecting the first slot, the second slot adapted to abut a corresponding second slot defined on a same wall of an adjacent building block as the first slot to together define a second conduit between the building block and the adjacent building block.  (Figure 1B, Paragraph 0085)
In re Claims 49-51, Berry modified by Korman has been previously discussed but do not disclose a housing made from plastic or fiberglass.  It would have been obvious to one having ordinary skill in the art to make the blocks from plastic or fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Plastic and fiberglass are durable yet light weight materials that resist deterioration due to environmental exposure.
In re Claims 33-38, 42-48, and 51 under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform or be made by the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will obviously perform or be made by the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claim(s) 1, 7, 8, 17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauni (WO 2005/053441).
In re Claims 1, 8, 17, and 24, Hauni teaches multiple blocks, each with a rigid housing (11,12,13,14) defining a chamber, the housing comprising at least a top wall and an opposing bottom wall; and tobacco/plant fibers contained within the chamber.  A through-hole (16) is located in the top wall to the bottom wall.  In conjunction with the cavity, this results in a through hole that extends from the top to the bottom wall. If a container were stacked, the through-hole would be capable of aligning to align with a corresponding through-hole in an adjacent building block.  The hole would also be capable of the functional limitation of receiving a reinforcing rod.  Tobacco/plant fibers are contained within one or more vacuum-sealed bags (21,3) (Figure 1-3) Regarding the “building block” limitation, the examiner maintains that the term is broad and that the container taught by Hauni could be used as a building block.  In addition, the Hauni block meets all of the positively claimed limitation 
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest a method of construction with the combination of characteristics specified in the independent claim. Of particular note are the requirements inserting a reinforcing rod through the through holes in a construction block and plant fibers within a vacuum sealing bag. The planar base has a through bore formed there through aligned with said threaded blind bore of said anchor baseplate. The tubular body member has opposing sidewalls with through bores that allow a fastener to connect the object support member to said support stand. The support stand is mechanically fastened to said anchor baseplate by a bolt through the through bore of said base wall and into the aligned said threaded blind bore of said anchor baseplate. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633